Citation Nr: 1717759	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  07-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine, status post cervical disectomy and fusion of the C5-6 (hereinafter cervical spine disability), for the period of January 10, 2005 through November 1, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part awarded service connection for the Veteran's cervical spine disability and assigned a 20 percent evaluation for that disability, effective January 10, 2005.  The Veteran timely appealed the assigned initial evaluation for his cervical spine disability.  

In January 2017, the Veteran and his representative motioned for the Veteran's appeal to be advanced on the Board's docket due to financial hardship.  The Board grants the motion at this time; thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was initially before the Board in March 2011, when it was remanded for additional development.  It has been returned to the Board at this time for further appellate review.  The Board takes jurisdiction over the TDIU claim on appeal at this time in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As a final initial matter, service connection for the cervical spine disability was severed beginning November 1, 2014, in an August 2014 rating decision.  In light of that severance, the Board has recharacterized the cervical spine issue on appeal in order to comport with that decision.  

However, the Veteran timely submitted a Notice of Disagreement with the severance issue as well as several other issues; the AOJ issued an April 2017 statement of the case as to those issues, although at this time a timely substantive appeal, VA Form 9, has not yet been received.  Consequently, the Board has not taken jurisdiction over those claims at this time.  Thus, the sole issue before the Board at this time is the increased evaluation claim for his service-connected cervical spine disability from January 10, 2005 through November 1, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2011 remand, the Board requested that the Veteran be afforded another VA examination.  Such was accomplished in July 2011.  The Board has reviewed that examination report and notes that it does not appear that any range of motion testing for pain in passive range of motion or in weightbearing and non-weightbearing was performed.  Thus, that examination is not adequate and on remand another VA examination should be obtained, to include a retrospective opinion as to the July 2011 VA examination.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The TDIU claim is intertwined with the cervical spine claim and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Notwithstanding, the Board requests that the AOJ complete any and all development pertaining to the TDIU claim necessary during the remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Cleveland VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his cervical spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should record the range of motion of the cervical spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examination containing range of motion findings pertinent to the Veteran's cervical spine disability conducted in July 2011.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to do so, he or she should explain why.

In addition to completing the above testing, the examiner should additionally address any neurological complications associated with the Veteran's cervical spine, as appropriate.  

Finally, the examiner is requested to address the veteran's ability to function in an occupational environment due to his cervical spine disability and describe the functional impairment caused by that disability.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  The AOJ should ensure that the development of the TDIU claim has been properly completed, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his cervical spine disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

